Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 8 October 2020, in which claims 1-20 have been cancelled, and new claims 21-27 have been added, and the preliminary amendment of 27 January 2022, in which claim 24 has been amended and claims 21-23, 27 have been cancelled, is acknowledged.
Claims 24-26 are pending in the instant application.
Claims 24-26 are being examined herein.
Priority
The instant application, filed on 5 May 2020, is a Continuation of U.S. Patent Application 16/506,119, filed on 9 July 2019, now U.S. patent 10,640,464,
which is a Continuation of U.S. patent application 16/218,711, filed on 13 December 2018, now U.S. Patent 10,343,990, 
which is a Continuation-in-part of U.S. patent application 15/675,915, filed on 14 August 2017, now abandoned, 
which is a Continuation-in-part of U.S. patent application 15/353,260, filed on 16 November 2016, now U.S. Patent 9,962,361, 
which is a Continuation-in-part of U.S. patent application 15/297,304, filed on 19 October 2016, now U.S. Patent 9,951,005,
which is a Continuation of U.S. patent application 14/594,788, filed on 12 January 2015, now U.S. Patent 9,951,003,

which claims priority from U.S. Provisional Patent Application Number 61/429,325, filed on 3 January 2011, and from U.S. Provisional Patent Application Number 61/502,067, filed on 28 June 2011. 
The examiner notes that none of the priority documents above prior to U.S. patent application 15/675,915, filed on 14 August 2017, disclose a method of treating epidermolysis bullosa simplex with N--lauroyl-N--isothiocyanato-L-lysine; claim 12 of 14 August 2017 in U.S. patent application 15/675,915 discloses treating skin blistering in a patient suffering from epidermolysis bullosa simplex dowling-meara type. For this reason, the priority date for the instant claims is 14 August 2017. This application is a transition application. It will be examined under the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 July 2020 and 9 October 2020 are acknowledged and considered. 
Claim objection
Claim 27 is objected to because claim 27 (which was part of the claims of 8 October 2020) is missing from the amendment of 27 January 2022. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. See MPEP 714. 
In the interest of compact prosecution, the examiner considers claim 27 to be cancelled by the amendment of 27 January 2022.
Claim Rejections - 35 USC § 112 
  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2163. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
	Claim 24 is drawn to a method of treating epidermolysis bullosa simplex in a patient in need thereof, comprising administering to the patient an isothiocyanate functional surfactant, wherein the protonated form of said surfactant is represented by the following chemical formula

    PNG
    media_image1.png
    355
    410
    media_image1.png
    Greyscale
 , wherein the substituent R1 comprises alkyl, cycloalkyl, polycycloalkyl, heterocycloalkyl, aryl, alkaryl, aralkyl, alkoxy, alkanoyl, aroyl, alkenyl, alkynyl and/or cyano group containing 1 to 25 carbon atom(s), wherein the carbon atom(s) may be a linking group to, or part of, a halogen, a N, O, and/or S containing moiety, and/or one or more functional groups comprising alcohols, esters, ammonium salts, phosphonium salts, and combinations thereof; a linkage to a dimer; a linkage to an oligomer; and/or a linkage to a polymer; wherein R2 comprises NCS; wherein R3-R5 are the same or different and comprise H; OH; an alkyl, cycloalkyl, polycycloalkyl, heterocycloalkyl, aryl, alkaryl, aralkyl, alkoxy, alkanoyl, aroyl, alkenyl, alkynyl and/or cyano group containing 1 to 25 carbon atom(s), wherein the carbon atom(s) may be a linking group to, or part of, a halogen, a N, O, and/or S  alkyl, cycloalkyl, polycycloalkyl, heterocycloalkyl, aryl, alkaryl, aralkyl, alkoxy, alkanoyl, aroyl, alkenyl, alkynyl and/or cyano group containing 8 to 25 carbon atom(s). 
The genus of the formula above is very broad: it includes hundreds of thousands of compounds, including any linkage to a dimer, or to any oligomer or to any polymer.
The Specification teaches that the compounds of the instant invention are isothiocyanate functional surfactants and Nrf2 inducers, used to treated epidermolysis bullosa simplex [0016]. 
Thus, claim 24, taken together with the Specification, embraces hundreds of thousands of isothiocyanate functional surfactants, as Nrf2 inducers, used to treat epidermolysis bullosa simplex or subtypes thereof. 

Talalay teaches (page 8263, right column, last two paragraphs) that isothiocyanates contain electrophilic centers that might by responsible for enzyme inducing activity. Talalay teaches (page 8363, last paragraph, page 8264, left column, first paragraph) that the inductive ability of various alkyl and aromatic isothiocyanates depends on the presence of at least one hydrogen on the carbon adjacent to the isothiocyanate group, i.e. R1R2CH-N=C=S. Talalay teaches that benzyl, phenethyl, ethyl, n-propyl, allyl, cyclohexyl isothiocyanates are potent enzyme inducers. Talalay teaches that, in contrast, tert-butyl, phenyl, 2-F-phenyl, 4-tolyl-phenyl and -naphthyl isothiocyanates do not induce. Talaly teaches that, since the -H is essential for inductive activity, tautomerization of the methylene-isothiocyanate moiety may be important for inductive activity.
Thus, based on the teachings of Talalay, not any isothiocyanate functional surfactant of the formula in instant claim 24 is an Nrf2 inducer.
Further, Talalay teaches that there is unpredictability in the field of isothiocyanates as Nrf2 inducers. Talalay implicitly teaches the need to evaluate each structurally distinct isothiocyanate for its ability to act as an Nrf2 inducer.
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in dermatology drug research).


    PNG
    media_image1.png
    355
    410
    media_image1.png
    Greyscale
 , wherein the genus of such surfactants substituent R1 comprises alkyl, cycloalkyl, polycycloalkyl, heterocycloalkyl, aryl, alkaryl, aralkyl, alkoxy, alkanoyl, aroyl, alkenyl, alkynyl and/or cyano group containing 1 to 25 carbon atom(s), wherein the carbon atom(s) may be a linking group to, or part of, a halogen, a N, O, and/or S containing moiety, and/or one or more functional groups comprising alcohols, esters, ammonium salts, phosphonium salts, and combinations thereof; a linkage to a dimer; a linkage to an oligomer; and/or a linkage to a polymer; wherein R2 comprises NCS; wherein R3-R5 are the same or different and comprise H; OH; an alkyl, cycloalkyl, polycycloalkyl, heterocycloalkyl, aryl, alkaryl, aralkyl, alkoxy, alkanoyl, aroyl, alkenyl, alkynyl and/or cyano group containing 1 to 25 carbon atom(s), wherein the carbon atom(s) may be a linking group to, or part of, a halogen, a N, O, and/or S containing moiety, and/or one or more functional groups comprising alcohols, esters, ammonium salts, phosphonium salts, and combinations thereof; a linkage to a dimer; a linkage to an oligomer; and/or a linkage to a polymer with the proviso that at least one of R3-R5 comprise an alkyl, cycloalkyl, polycycloalkyl, heterocycloalkyl, aryl, alkaryl, aralkyl, alkoxy, alkanoyl, aroyl, alkenyl, alkynyl and/or cyano group containing 8 to 25 carbon atom(s).

Importantly, the genus of isothiocyanate functional surfactants of the formula in instant claim 24 encompasses isocyanates that lack at least one hydrogen on the carbon adjacent to the isothiocyanate group; such isocyanates are expected to lack the ability to act as Nrf2 inducers, based on the teachings by Talalay, and consequently lack the ability to treat epidermolysis bullosa simplex or its subtypes. 
 The specification does not provide sufficient descriptive support for practicing the claimed method with the myriad of surfactants embraced by the claim.
The specification provides guidance to the synthesis of one such isothiocyanate having the structure in claim 17 (R2 is –NCS) surfactant, namely N--lauroyl-N--isothiocyanate-L-lysine (which corresponds to a compound of the structure above, wherein R1 is C4 alkyl, R2 is –N=C=S; R3 is alkanoyl; R4 = R5 = H, in protonated form or as a salt (sodium salt, [0053], Example I-IV). 
There is no teaching in the Specification regarding a surfactant of the general structure of instant claim 24, where R1 is any moiety beyond alkyl; R2 is any moiety beyond –N=C=S; R3 is any moiety beyond alkanoyl/alkyl C8-C25. Further, based on the claim language, R1 and/or any of R3-R5 is/are linked to any monomer, any oligomer, and/or any polymer, irrespective of the chemical structure of such oligomers, monomers or polymers, or of the chemical structure of the linker- yet no teachings are found in the Specification regarding the claimed method of treating skin blistering with any such monomer/oligomer/polymer linked surfactant. 
See Enzo Biochem, 323 F.3d 956, 966, 63 USPQ2d 1609, 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997). 
Applicant has disclosed the synthesis of one surfactant comprising at least one isothiocyanate functional group, namely N--lauroyl-N--isothiocyanate-L-lysine, in protonated form or as a salt. Applicant has listed [0040] a number of isothiocyanate lysine derivatives.
The specification does not provide sufficient descriptive support for practicing the claimed method with any isothiocyanate functional surfactant. Applicant has failed to provide any data regarding the ability of any of the isothiocyanate lysine surfactants disclosed to act as Nrf2 inducers.
Applicant has failed to provide any data regarding the ability of any of the isothiocyanate lysine derivatives disclosed to treat epidermolysis bullosa simplex, or subtypes thereof, such as the instantly claimed dowling-meara type EB. 
Considering the state of the art and the high unpredictability in the art, as evidenced by Talalay, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claim 24.
	

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 24 is unclear because it recites “approximately 1 to 25 carbon atom(s)” and “approximately 8 to approximately 25 carbon atoms”. The term “approximately” is a relative term which makes the claim indefinite, because it is unclear what the claim is actually drawn to.
Further, it is unclear what is meant by the recitations “substituent R1 comprises”, “R2 comprises”, “R3-R5 […] comprise”. If R1 comprises, for example, alkyl, what else makes the moiety R1? Similarly, if R2 comprises thiocyanate –N=C=S, what else is present in moiety R2? The same applies to the definition of R3-R5- what else, besides the groups listed, is present in R3-R5? The examiner interprets the claims as R1 is selected from the groups listed, R2 is 
–N=C=S and R3-R5 are selected from the groups listed.
Further, it is unclear, in the definition of R1, and in the definition of R3-R5, how a cyano group (-CN) can contain approximately 1 to 25 carbon atom(s).
Furthermore, in the definition of R1, and in the definition of R3-R5, it is unclear how the carbon atom(s) may be a linking group to, or part of, a halogen, a N, O, and/or S containing moiety, and/or one or more functional groups comprising alcohols, esters, ammonium salts, phosphonium salts, and combinations thereof. If the examiner assumes that R1, for example, is an alkyl group (as it actually is in the only example provided in the Specification), how is this alkyl group linked to “a part of a halogen, or a N, O or S containing moiety”? First of all, what is 
Second, what is “a N, O or S containing moiety” and which “part” of such moiety is linked to the alkyl group? In the absence of a clear definition of such N, O or S containing moieties, and in the absence of guidance related to how an alkyl group is linked to such a moiety (point of attachment), the claim language is indefinite. The term “a N, O or S containing moiety” or “part” of a “a N, O or S containing moiety” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Furthermore, it is unclear what is meant by R1, or any of R3-R5, comprising a linkage to a dimer; a linkage to an oligomer; and/or a linkage to a polymer. It seems that R1, and/or any of R3-R5 is/are linked to any monomer, any oligomer, and/or any polymer, irrespective of the chemical structure of such oligomers, monomers or polymers, or of the chemical structure of the linker. The claim is indefinite, because there is no teaching, definition or example in the Specification regarding the chemical nature of such a claimed linker, nor is there any teaching regarding the chemical nature of oligomers, monomers or polymers recited by the claim. The term “a linkage to a dimer; a linkage to an oligomer; and/or a linkage to a polymer” as related to the definition of R1 or R3-R5, respectively, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As such, claim 24 is indefinite.
	Appropriate clarification/correction of the claim language is required.

  Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 25 is unclear because it recites that x “comprises an integer ranging from approximately 1 to 25” and y “comprises an integer ranging from approximately 6 to approximately 25”. The examiner notes x and y as used in the chemical structure in claim 25 (CH2)x and (CH2)y have to be integers. It is unclear how x or y “comprise” an integer. Further, the claim is unclear because the term “approximately” is a relative term which makes the claim indefinite, because it is unclear what the claim is actually drawn to.
Appropriate clarification/correction of the claim language is required.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 24-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Coloumbe et al. (US 2011/0003747, published 6 January 2011, cited in IDS), in view of Talalay et al. (Proc. Natl. Acad. Sci. 1988, 85, 8261-8265, cited in PTO-892), in further view of Nakanishi et al. (US 5,582,818 of 10 December 1996, cited in IDS), and Potts et al. (US 3,341,564 of 12 September 1967, cited in PTO-892).
Coloumbe teaches a method for treating epidermolysis bullosa simplex (EBS) or a subtype thereof, such as epidermolysis bullosa simplex Dowling-Meara type ([0009], [0011], claim 20), in a subject in need thereof comprising administering an Nfr2 inducer which is an isothiocyanate [0016].
Coloumbe teaches broadly [0025] that isothiocyanates are one out of 9 classes of phase II enzyme inducers (Nrf2 is a phase II enzyme inducer) known.
Coloumbe specifically teaches [0064] a method of treating EBS with sulforaphane 
    PNG
    media_image2.png
    65
    212
    media_image2.png
    Greyscale
, which is an isothiocyanate which comprises a non-polar moiety and a polar moiety, and thus is an isothiocyanate functional surfactant (based on Applicant’s own definition of the term).


 	Talalay et al. (Proc. Natl. Acad. Sci. 1988 85 8261-8265, cited in PTO-892) teaches (page 8263, right column, last two paragraphs, page 8264, left column, first paragraph) that isothiocyanates contain electrophilic centers that are responsible for phase II enzyme inducing activity (Nfr2 inducing activity). Talalay teaches the -H on the carbon adjacent to the isothiocyanate group, i.e. R1R2CH-N=C=S, is essential for inductive activity.

Nakanishi (US 5,582,818) teaches the spreadability and smooth feeling on skin upon topical application of N-lauroyl-L-lysine (column 6, lines 51-53). 
Nakanishi does not teach an isothiocyanate derivative of N-lauroyl-L-lysine, in which the -nitrogen of the lysine is converted into the corresponding isothiocyanate.

Potts (US 3,341,564) teaches a method of converting a weakly basic amino group (an amino group having pKb of greater than 9.4, column 3, line 46) in amino acids, such as, for example, lysine, (column 3, lines 73-74) into the corresponding isothiocyanate (also column 6, line 55).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Coloumbe, Talalay, Nakanishi and Potts to arrive at the instant invention. 
b of greater than 9.4) in amino acids, such as, for example, lysine, into the corresponding isothiocyanate, and Coloumbe broadly teaches isothiocyanates used in topical applications to the skin. Thus, the person of ordinary skill in the art would have converted the free amino group in N-lauroyl lysine into an isothiocyanate group, with the expectation that a composition comprising the resulting isothiocyanate surfactant is skin compatible. 
Further, the person of ordinary skill in the art would have used the resulting isothiocyanate derivative of N-lauroyl-L-lysine, in which the -nitrogen of the lysine is converted into the corresponding isothiocyanate, in a method of treating skin blistering in patients suffering from EBS Dowling-Meara type, because Coloumbe teaches isothiocyanates as being Nrf2 inducers effective in treating skin blistering in subjects suffering from epidermolysis bullosa simplex (EBS) Dowling-Meara type, and Talalay teaches that the isothiocyanate group, and the H on the carbon adjacent to the isothiocyanate group, i.e. R1R2CH-N=C=S, are essential for Nfr2 inductive activity of isothiocyanates. Thus, the person of ordinary skill in the art would have applied topically to the skin of a patient suffering from EBS an isothiocyanate of instant claims 24-26, with the expectation that said isothiocyanate is an Nrf2 inducer effective to treat EBS or a subtype thereof such as EBS Dowling-Meara type.
As such, claims 24-26 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,640,464 (cited in PTO-892), in view of Coloumbe et al. (US 2011/0003747, published 6 January 2011, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 10,640,464 render obvious the instant claims.
Claims of 1-8 of U.S. Patent No. 10,640,464 are drawn to a method of treating a patient having epidermolysis bullosa simplex with a lysine derivative surfactant, wherein the lysine derivative surfactant comprises an alkanoyl substituent containing at least 8 carbon atoms bound to the -nitrogen of the lysine, and further wherein the -nitrogen of the lysine forms part of an isothiocyanate functional group. The genus of lysine derivative surfactants of claims of 1-8 of U.S. Patent No. 10,640,464 overlaps with the isothiocyanates of the instant claims.
Coloumbe et al. (US 2011/0003747, published 6 January 2011, cited in IDS) teaches that isothiocyanates act as Nrf2 inducers [0016] and are effective to treat epidermolysis bullosa simplex (EBS) or a subtype thereof such as epidermolysis bullosa simplex Dowling-Meara type ([0009], [0011], claim 20) in a subject in need thereof. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims of 1-8 of U.S. Patent No. 10,640,464 and 
	 As such, the method of instant claims 24-26 is rendered obvious by claims 1-8 of U.S. Patent No. 10,640,464.

Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,343,990 (cited in IDS), in view of Coloumbe et al. (US 2011/0003747, published 6 January 2011, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of US patent U.S. Patent No. 10,343,990 anticipate or render obvious the instant claims.
Claims of 1-3 U.S. Patent No. 10,343,990 are drawn to a method of treating a patient having epidermolysis bullosa simplex with an isothiocyanate represented by the following chemical structures 

    PNG
    media_image3.png
    187
    250
    media_image3.png
    Greyscale
 (claim 1), 
    PNG
    media_image4.png
    178
    286
    media_image4.png
    Greyscale
(claim 2), 
    PNG
    media_image5.png
    179
    195
    media_image5.png
    Greyscale
or salt thereof (claim 3); the chemical structures above are encompassed by or overlap with the chemical structures in the instant claims.
Coloumbe (US 2011/0003747) teaches that isothiocyanates act as Nrf2 inducers [0016] and are effective to treat epidermolysis bullosa simplex (EBS) or a subtype thereof such as epidermolysis bullosa simplex Dowling-Meara type ([0009], [0011], claim 20) in a subject in need thereof. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims of claims 1-3 of U.S. Patent No. 10,343,990 and Coulombe to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to use the instant isothiocyanates to treat EBS Dowling-Meara subtype, because claims 1-3 of U.S. Patent No. 10,343,990 teach that isothiocyanates overlapping with the ones in the instant claims are effective to treat EBS, and Coulombe teaches treatment of EBS and subtypes thereof such as EBS Dowling-Meara with isothiocyanates. Thus, the person of ordinary skill in the art would have administered the instant isothiocyanates in a method of treating EBS Dowling-Meara, with the expectation of seeing therapeutic effect.

.

Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,962,361 (cited in IDS), in view of Coloumbe et al. (US 2011/0003747, published 6 January 2011, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of US patent No. 9,962,361 render obvious the instant claims.
Claims of 1-3 U.S. Patent No. 9,962,361 are drawn to a surfactant formulation comprising a compound represented by the following chemical structures 

    PNG
    media_image3.png
    187
    250
    media_image3.png
    Greyscale
 (claim 1), 
    PNG
    media_image4.png
    178
    286
    media_image4.png
    Greyscale
(claim 2), 
    PNG
    media_image5.png
    179
    195
    media_image5.png
    Greyscale
 (claim 3); the chemical structures above are encompassed by or overlap with the chemical structures in the instant claims. The Specification of U.S. Patent No. 9,962,361 teaches that the isothiocyanate surfactants of the invention are effective to treat, for example, epidermolysis bullosa simplex (column 6, lines 44, 53).
Coloumbe (US 2011/0003747) teaches that isothiocyanates act as Nrf2 inducers [0016] and are effective to treat epidermolysis bullosa simplex (EBS) or a subtype thereof such as 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims of claims 1-3 of U.S. Patent No. 9,962,361 and Coulombe to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to use the instant isothiocyanates to treat EBS Dowling-Meara subtype, because claims 1-3 of U.S. Patent No. 9,962,361 teach isothiocyanates overlapping with the ones in the instant claims, the Specification of U.S. Patent No. 9,962,361 teaches that these isothiocyanates are effective to treat EBS, and Coulombe teaches treatment of EBS and subtypes thereof such as EBS Dowling-Meara with isothiocyanates. Thus, the person of ordinary skill in the art would have administered the instant isothiocyanates in a method of treating EBS Dowling-Meara, with the expectation of seeing therapeutic effect.
	 As such, a method of instant claims 24-26 is rendered obvious by claims 1-3 of U.S. Patent No. 9,962,361.

Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,888,540 (cited in PTO-892), in view of Coloumbe et al. (US 2011/0003747, published 6 January 2011, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of US patent No. 10,888,540 render obvious the instant claims.
Claims of 1-3 U.S. Patent No. 10,888,540 are drawn to a surfactant formulation comprising a lysine derivative which comprises an alkyl and/or alkanoyl substituent containing at least 8 carbon atoms bound to the -nitrogen of the lysine, and further wherein the -nitrogen 
Coloumbe (US 2011/0003747) teaches that isothiocyanates act as Nrf2 inducers [0016] and are effective to treat epidermolysis bullosa simplex (EBS) or a subtype thereof such as epidermolysis bullosa simplex Dowling-Meara type ([0009], [0011], claim 20) in a subject in need thereof. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims of claims 1-3 of U.S. Patent No. 10,888,540 and Coulombe to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to use the instant isothiocyanates to treat EBS Dowling-Meara subtype, because claims 1-3 of U.S. Patent No. 10,888,540 teach isothiocyanate lysine derivatives overlapping with the ones in the instant claims, the Specification of U.S. Patent No. 10,888,540 teaches that these isothiocyanates are effective to treat EBS, and Coulombe teaches treatment of EBS and subtypes thereof such as EBS Dowling-Meara with isothiocyanates. Thus, the person of ordinary skill in the art would have administered the instant isothiocyanates in a method of treating EBS Dowling-Meara, with the expectation of seeing therapeutic effect.
	 As such, a method of instant claims 24-26 is rendered obvious by claims 1-3 of U.S. Patent No. 10,888,540.



Conclusion
Claims 24-26 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/IRINA NEAGU/
Primary Examiner, Art Unit 1627